DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 14, 16-17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over SGP.22_V1.1 (“RSP Technical Specification Version 1.1 09 June 2016”) in view of SGP.22_V2.2 (“RSP Technical Specification Version 2.2 01 September 2017”).

Regarding claim 1, SGP.22_V1.1 teaches a method for profile handling of a communications device (Fig. 7, describes a method for profile handling of a communication device), 
the method being performed by a local profile assistant of a device (Fig. 7, the method for profile handling is performed by a local profile assistant (~LPA) of a device (~part of the communications device)), 
the method comprising: 
obtaining an indication of handling a profile of the communications device (Fig. 7, “[1] Get (~obtain) SM-DP+ Address, Activation Code Token, [SM-DP+ OID] from AC”, wherein the message [1] contains indications of handling a profile of the communications device); 
establishing a second secure communications link with a subscription management entity of the communications device (Fig. 7, “[14] TransactionID, Profile Metadata, Bound Profile Package”, wherein receiving the message [14] requires establishing a second secure communications link with the subscription management entity (~SM-DP+); Fig. 1, shows different secure communication links including the second secure communication link); 
receiving information pertaining to handling of the profile by the local profile assistant of the communications device, the information being received from the subscription management entity over the second secure communications link (Fig. 7, “[14] TransactionID, Profile Metadata, Bound Profile Package”, wherein the message [14] comprises information pertaining to handling of the profile by the local profile assistant (~LPA) of the communication device); and 
providing an InstallBPP message to the communications device, wherein the InstallBPP message comprises the profile but lacks transaction ID (Fig. 7, “[15], ES10b.LoadBoundProfilePackage x N (ES8+.InitialiseSecureChannel)”).  
SGP.22_V1.1 does not explicitly teach that the device is a proxy device; establishing a first secure communications link with a local profile assistant of the communications device; and providing the information to the local profile assistant of the communications device over the first secure communications link.
However, SGP.22_V2.2 teaches a proxy device (Fig. 3, a device (~part of a communication device) comprising LPAd can be a proxy device to an eUICC (~also part of the communication device) comprising LPAe) and
establishing a first secure communications link with a local profile assistant of a communications device (Fig. 3, LPAd (~LPA of a proxy device) establishing a first secure communications link with LPAe (~local profile assistant of a communication device)); and 
providing information to the local profile assistant of the communications device over the first secure communications link (Fig. 3, LPAd (~LPA of a proxy device) providing information to LPAe (~local profile assistant of a communication device) over the first secure communications link).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SGP.22_V2.2 with the teaching of SGP.22_V1.1 in order to more effectively provide and ensure capability to download encrypted profiles to the eUICC.
  
 	Regarding claim 14, SGP.22_V1.1 in view of SGP.22_V2.2 teaches the method according to claim 1,
 	further comprising: 
 	receiving a first status message from the communications device over the first secure communications link relating to status of the information provided to the local profile assistant of the communications device (SGP.22_V1.1 Fig. 7, “[11] euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”); and 
 	providing a second status message to the subscription management entity over the second secure communications link in response thereto (SGP.22_V1.1 Fig. 7, “[21] ES9+.HandleProfileInstallationResult(Profile Installation Result)”), 
 	wherein content of the second status message being based on the status of the information provided to the local profile assistant of the communications device (SGP.22_V1.1 Fig. 7, “[21] ES9+.HandleProfileInstallationResult(Profile Installation Result)” is based on “[11] euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”).  

	Regarding claim 16, SGP.22_V1.1 in view of SGP.22_V2.2 teaches the method according to claim 1, 
 	wherein establishing the second secure communications link comprises providing a certificate from the device to the subscription management entity (SGP.22_V1.1 Fig. 7, “ES9+.GetBoundProfilePackage (euicc_Signed1,euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA (~certificates)”).  
SGP.22_V1.1 does not explicitly teach that the device is a proxy device.
However, SGP.22_V2.2 further teaches a proxy device (Fig. 3, a device (~part of a communication device) comprising LPAd can be a proxy device to an eUICC (~also part of the communication device) comprising LPAe).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SGP.22_V2.2 with the teaching of SGP.22_V1.1 as modified by SGP.22_V2.2 in order to more effectively provide and ensure capability to download encrypted profiles to the eUICC.

 	Regarding claim 17, SGP.22_V1.1 in view of SGP.22_V2.2 teaches the method according to claim 1, 
 	wherein establishing the second secure communications link comprises digitally signing an ephemeral elliptic curve public key (SGP.22_V1.1 pg. 31 11., “Generate a one-time ECKA key pair (otPK.EUICC.ECKA, otSK.EUICC.ECKA) using the curve indicated by the Key Parameter Reference Value of CERT.DP.ECDSA”) and providing the signature from the proxy device to the communications device (pg. 59 sect. 5.2.3.1, “This function allows the eUICC to authenticate the SM-DP+, send back the one-time public key (otPK.EUICC.ECKA (~Elliptic Curve cryptography Key Agreement algorithm)) and authenticate itself in response to the SM-DP+”).  
 
 	Regarding claim 38, SGP.22 teaches a device for profile handling of a communications device (Fig. 1, a device (~part of a communication device (~”Device”)) for profile handling of a communication device; Fig. 7, a method by a device for profile handling of a communication device), 
 	the device comprising processing circuitry (Fig. 1, “Device” comprises a processing circuitry), 
 	the processing circuitry being configured to cause a local profile assistant of the device to: obtain an indication of handling a profile of the communications device (Fig. 7, “[1] Get (~obtain) SM-DP+ Address, Activation Code Token, [SM-DP+ OID] from AC”, wherein the message [1] contains indications of handling a profile of the communications device); 
	establish a second secure communications link with a subscription management entity of the communications device (Fig. 7, “[14] TransactionID, Profile Metadata, Bound Profile Package”, wherein receiving the message [14] requires establishing a second secure communications link with the subscription management entity (~SM-DP+); Fig. 1, shows different secure communication links including the second secure communication link); 
 	receive information pertaining to handling of the profile by the local profile assistant of the communications device, the information being received from the subscription management entity over the second secure communications link (Fig. 7, “[14] TransactionID, Profile Metadata, Bound Profile Package”, wherein the message [14] comprises information pertaining to handling of the profile by the local profile assistant (~LPA) of the communication device); and 
 	In Re: Petri Mikael JOHANSSON et al.Serial No.: 16/960,915Page 5provide an InstallBPP message to the communications device, wherein the InstallBPP message comprises the profile but lacks transaction ID (Fig. 7, “[15], ES10b.LoadBoundProfilePackage x N (ES8+.InitialiseSecureChannel)”).  
 SGP.22_V1.1 does not explicitly teach that the device is a proxy device; establishing a first secure communications link with a local profile assistant of the communications device; and providing the information to the local profile assistant of the communications device over the first secure communications link. 
However, SGP.22_V2.2 teaches a proxy device (Fig. 3, a device (~part of a communication device) comprising LPAd can be a proxy device to an eUICC (~also part of the communication device) comprising LPAe);
establishing a first secure communications link with a local profile assistant of a communications device (Fig. 3, LPAd (~LPA of a proxy device) establishing a first secure communications link with LPAe (~local profile assistant of a communication device)); and 
providing information to the local profile assistant of the communications device over the first secure communications link (Fig. 3, LPAd (~LPA of a proxy device) providing information to LPAe (~local profile assistant of a communication device) over the first secure communications link).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SGP.22_V2.2 with the teaching of SGP.22_V1.1 in order to more effectively provide and ensure capability to download encrypted profiles to the eUICC.


Allowable Subject Matter

5.	Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643